Citation Nr: 1334003	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  11-16 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for hearing loss disability.  


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to January 1969 and from November 1990 to May 1991.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection and assigned a non-compensable rating.

The Veteran has both a paper claims file and a Virtual VA and VBMS paperless claims file, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed these electronic records and any further development or adjudication of this matter should take into account the existence of this paperless claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran had a VA audiological examination in September 2009.  Based on the results of that examination, his hearing loss did not rise to the level for a compensable rating.  Subsequently, in August 2013, he submitted a private audiological evaluation completed in September 2011.  This evaluation was not considered by the AOJ and does not seem to apply the Maryland CNC test recognized under VA rating criteria.  See 38 C.F.R. § 4.85 (2013).  However, the private evaluation does indicate more severe results on speech recognition tests and pure tone thresholds.  As evidence of worsening has been shown, another examination is warranted to determine the current level of severity of the Veteran's hearing loss.  

Additionally, the June 2011 private examiner provided some hearing evaluations but referenced others conducted in October 2010, which are not a part of the claims folder.  VA should attempt to obtain these test results as they are pertinent to the claim.   

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify and authorize a release of the October 2010 test referenced in June 2011 by Miracle Ear, Inc.  Make reasonable attempts to obtain and associate these records with the case file.  If the records are not obtained, notify the Veteran and give him an opportunity to supply the records. 

2. Schedule the Veteran for a new VA examination in which the examiner is to assess and record the current level of his hearing loss disability.

The examiner should review the entire claims file, including a copy of this remand, and any relevant records in an electronic format.  Such review should be noted in the examination report.  All necessary tests and procedures should be conducted.  The examiner should measure and record the current severity of the Veteran's hearing loss disability.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


